Citation Nr: 0003243	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1959 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  By January 1999 determination, the RO found that 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
was not warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The cause of the veteran's death in June 1994 was a 
ruptured aneurysm of the brain.

3.  The evidence is in relative equipoise at to whether the 
veteran's service-connected psychiatric disability materially 
hastened his death from an aneurysm of the brain or rendered 
him less able to withstand the disability causing his death. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
a disability incurred in or aggravated by active service 
substantially or materially caused or contributed to the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in April 
1960, he was hospitalized with symptoms such as autistic 
behavior, bizarre actions, and a rich fantasy life bordering 
on delusional systems.  The diagnosis was acute schizophrenic 
reaction and he was medically discharged from service.  

In September 1960, the veteran underwent VA psychiatric 
examination in connection with his claim of service 
connection for "nervousness."  On examination, he reported 
that shortly after completing his basic training, he 
developed severe feelings of anxiety, had great difficulty 
sleeping, and became withdrawn.  He stated that his symptoms 
finally led to a period of hospitalization and his discharge 
from service.  Mental status examination showed that the 
veteran had free floating anxiety, although there were no 
delusions or hallucinations.  The diagnosis was 
psychoneurosis, anxiety reaction.

By December 1960 rating decision, the RO granted service 
connection for anxiety reaction, and assigned it a 10 percent 
rating.

In October 1970, the veteran was hospitalized after a suicide 
attempt reportedly triggered by troubles in his marriage.  On 
admission, he was depressed, tense, but in good contact and 
not grossly psychotic.  The diagnosis was adjustment reaction 
in a latent schizophrenic.  Following his discharge from the 
hospital, he received weekly outpatient treatment at the VA 
psychiatric clinic.

In October 1971, he underwent VA psychiatric examination to 
determine the current severity of his service-connected 
disability.  He reported continued nervousness, as well as 
depression, nightmares, and trouble sleeping.  Mental status 
examination revealed increased tension, indecisiveness, and 
ideas of reference.  Insight was fair and judgment seemed 
juvenile.  The diagnosis was schizophrenic reaction, active, 
chronic.  Continued psychiatric treatment was recommended.

By November 1971 rating decision, the RO recharacterized the 
veteran's service-connected disability as schizophrenic 
reaction, and assigned it a 50 percent rating.  

In June 1994, the veteran died.  The cause of his death noted 
on the death certificate was aneurysm rupture of the brain.  
At the time of his death, service connection was in effect 
for chronic schizophrenic reaction, rated 50 percent 
disabling.

In August 1994, the appellant's application for DIC benefits 
was received at the RO with a lengthy statement outlining the 
circumstances surrounding the veteran's death and her theory 
of entitlement.  In essence, she explained that in May 1994, 
he was wrongfully accused of molesting one of the children at 
a child care center where he had been working as a teacher.  
She stated that the ensuing investigation caused enormous 
stress on the veteran and, given his inability to cope with 
stress due to his service-connected psychiatric disability, 
it ultimately proved fatal.  

In support of this theory, the appellant submitted statements 
from two medical professionals.  In a July 1994 statement, 
the veteran's treating physician of nine years indicated that 
in May 1994, the veteran sought treatment for depression, 
extreme anxiety, and psychological distress over accusations 
regarding sexual molestation of children at a day care 
center.  The physician indicated that at the time of the 
veteran's office visit, his blood pressure was 158/110; prior 
to that time, it was indicated that records showed that his 
blood pressure had never been elevated.  He stated that the 
veteran later was admitted to the emergency room where he was 
found to be markedly hypertensive.  At that time, he was 
found to have a ruptured intercerebral aneurysm, "had 
surgery and never recovered and was taken off of life support 
and died."  The physician indicated his firm belief that the 
veteran was tremendously distraught over the police 
investigation and that this caused his blood pressure to 
become markedly elevated.  

Subsequently, in September 1995, the same physician indicated 
that he had reviewed the veteran's medical history, including 
his service medical records showing a diagnosis of 
schizophrenic reaction.  He noted that he had been the 
veteran's treating physician for nine years and had never 
observed any psychotic or schizophrenic behavior in the 
veteran.  However, he stated that the veteran did show 
problems consistent with significant anxiety.  He stated that 
"I believe that the exaggerated anxiety reaction at the time 
of his death was a significant factor, if not the causative 
factor, of his hypertension and subsequent ruptured 
aneurysm."

In September 1995, a private clinical psychologist indicated 
that she had treated the veteran on two occasions during the 
course of the police investigation.  Based on those sessions, 
as well as a review of the veteran's service medical records, 
she stated that her diagnoses would be panic disorder without 
agoraphobia and adjustment disorder with mixed emotional 
features (anxiety and depressive symptoms).  She concluded 
that "[i]t is clear in looking through his records that 
whatever stress-related psychotic symptoms which may have 
emerged in the past and led to a diagnosis of schizophrenia, 
there is a clear, concurrent history of anxiety disorder and 
depression that can be traced through his period of military 
service."  She further stated that the elevated blood 
pressure that contributed to the veteran's death was 
associated with that anxiety response.

In October 1996, a VA physician expressed the opinion that 
there was no connection between the veteran's service-
connected anxiety reaction and the cause of his death from a 
ruptured aneurysm.  While he indicated that the veteran's 
acute hypertension, noted in May 1994, was due to acute 
psychological stress, he concluded that the cause of the 
veteran's death was a congenital brain aneurysm rupture and 
that it was "not probable" that mild elevations in blood 
pressure noted since May 1994 contributed substantially to 
the cause of death.  

II.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Moreover, where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Id.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Analysis

As noted, the appellant contends that service connection for 
the cause of the veteran's death is warranted as his service-
connected anxiety reaction rendered him materially less 
capable of withstanding the extreme stress of the May 1994 
police investigation.  She argues that this inability to cope 
with major stress resulted in marked hypertension and a fatal 
ruptured cerebral aneurysm in June 1994.

The Board has carefully reviewed the medical evidence of 
record, with particular attention to the etiology of the 
veteran's fatal ruptured cerebral aneurysm.  In this case, 
after reviewing the veteran's medical records (including his 
service medical records), his private treating physician of 
several years indicated that "I believe that the exaggerated 
anxiety reaction at the time of his death was a significant 
factor, if not the causative factor, of his hypertension and 
subsequent ruptured aneurysm."

Likewise, in a September 1995 statement, a private clinical 
psychologist who had treated the veteran concluded that his 
medical history presented a clear picture of anxiety disorder 
and depression, and that the elevated blood pressure that 
contributed to the veteran's death was associated with that 
anxiety response.

On the other hand, in October 1996, a VA physician indicated 
his belief that there was no connection between the veteran's 
service-connected anxiety reaction and the cause of his death 
from a ruptured aneurysm.  While he acknowledged that the 
veteran's acute hypertension was due acute psychological 
stress, he concluded that the cause of the veteran's death 
was a congenital brain aneurysm rupture and that it was "not 
probable" that mild elevations in blood pressure noted since 
May 1994 contributed substantially to the cause of death.  

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for the appellant to prevail, there need 
not be a preponderance of the evidence in her favor, but only 
an approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the medical opinions set forth above, 
such a conclusion cannot be made in this case.  The evidence 
is deemed to be in relative equipoise as to whether the 
veteran's fatal ruptured cerebral aneurysm was causally 
related to his service-connected psychiatric disability.  
Thus, the appellant prevails in her quest for service 
connection for the cause of the veteran's death.

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

